ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed 24 May 2022 for the application filed 26 June 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered. 
EXAMINER’S AMENDMENT
The application has been amended as agreed by applicant’s representative during the interview conducted 6 June 2022 as follows:
Claim 1: A rotor blade control system comprising:
a hub assembly pivotally attached to a rotor blade; a mast attached to the hub assembly; 
a swashplate assembly engaged with the mast, the swashplate assembly comprising: 
a rotating ring; 
a non-rotating ring; and 
a gimbal ring disposed between the rotating ring and the mast; 
a base spaced apart from the non-rotating ring; and 
a swashplate actuation mechanism pivotally coupled with the non-rotating ring at a plurality of coupling locations for moving the non-rotating ring and pivotally coupled with the base at a plurality of base locations, the swashplate actuation mechanism comprises a plurality of substantially triangular dual actuator assemblies that are independently and concurrently operable to move the respective coupling location so as to impart movement on the non-rotating ring, each of the substantially triangular dual actuator assemblies comprises a first actuator element and a second actuator element that are secured at a coupling location that defines an apex of a substantially triangular dual actuator assembly; 
wherein the first actuator element and the second actuator element each comprise a pneumatic actuator; 
wherein the first actuator element and the second actuator element each comprise a primary and a secondary actuating device configured to extend and/or withdraw a movable rod from an actuator body
wherein the primary and secondary actuating device are in a series or parallel arrangement;
wherein the swashplate actuation mechanism is configured to move the swashplate assembly about a longitudinal axis and a lateral axis in response to a cyclic input; 
wherein the swashplate actuation mechanism is configured to move the swashplate assembly along the mast in response to a collective input.
Claim 17: A method of controlling a plurality of rotor blades, the plurality of rotor blades rotatably connected to a hub assembly attached to a mast, the method comprising: providing a swashplate assembly engaged with the mast, the swashplate assembly comprising: 
a rotating ring; 
a non-rotating ring; and 
a gimbal ring disposed between the rotating ring and the mast; 
providing a swashplate actuation mechanism pivotally coupled with the non- rotating ring at a plurality of coupling locations for moving the non-rotating ring and pivotally coupled with a base at a plurality of base locations, the swashplate actuation mechanism comprises a plurality of substantially triangular dual actuator assemblies that are independently and concurrently operable to move the respective coupling location so as to impart movement on the non-rotating ring, each of the substantially triangular dual actuator assemblies comprises a first actuator element and a second actuator element that are secured at a coupling location that defines an apex of a substantially triangular dual actuator assembly, each of the first actuator element and the second actuator element comprise a pneumatic actuator, the first actuator element and the second actuator element each comprise a primary and a secondary actuating device configured to extend and/or withdraw a movable rod from an actuator body
wherein the primary and secondary actuating device are in a series or parallel arrangement;
actuating the swashplate actuation mechanism with a command from a flight control computer to the first actuator element and the second actuator element in each of the plurality of substantially triangular dual actuator assemblies so as to move the swashplate assembly along at least one of a longitudinal axis, a lateral axis, and a mast axis; and 
identifying a failure associated with the primary actuating device of a first actuator element or a second actuator element; 
disengaging the primary actuating device associated with the failure; and 
engaging a secondary actuating device in the first actuator element or the second actuator element associated with the failure such that the secondary actuating device assumes full functional responsibility for moving the first actuator element or the second actuator element associated with the failure.
Claim 21 (Canceled)
Claim 22 (Canceled)
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 24 May 2022, with respect to claims 1-2, 5 and 7-18 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-2, 5 and 7-18 have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 5 and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a swashplate actuation mechanism pivotally coupled with the non-rotating ring at a plurality of coupling locations for moving the non-rotating ring and pivotally coupled with the base at a plurality of base locations, the swashplate actuation mechanism comprises a plurality of substantially triangular dual actuator assemblies that are independently and concurrently operable to move the respective coupling location so as to impart movement on the non-rotating ring, each of the substantially triangular dual actuator assemblies comprises a first actuator element and a second actuator element that are secured at a coupling location that defines an apex of a substantially triangular dual actuator assembly; wherein the first actuator element and the second actuator element each comprise a pneumatic actuator; wherein the first actuator element and the second actuator element each comprise a primary and a secondary actuating device configured to extend and/or withdraw a movable rod from an actuator body; wherein the primary and secondary actuating device are in a series or parallel arrangement; wherein the swashplate actuation mechanism is configured to move the swashplate assembly about a longitudinal axis and a lateral axis in response to a cyclic input; wherein the swashplate actuation mechanism is configured to move the swashplate assembly along the mast in response to a collective input” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2, 5 and 7-16 depend from claim 1 and are therefore also found allowable.
Regarding Claim 17, the prior art of record fails to disclose or teach “providing a swashplate actuation mechanism pivotally coupled with the non- rotating ring at a plurality of coupling locations for moving the non-rotating ring and pivotally coupled with a base at a plurality of base locations, the swashplate actuation mechanism comprises a plurality of substantially triangular dual actuator assemblies that are independently and concurrently operable to move the respective coupling location so as to impart movement on the non-rotating ring, each of the substantially triangular dual actuator assemblies comprises a first actuator element and a second actuator element that are secured at a coupling location that defines an apex of a substantially triangular dual actuator assembly, each of the first actuator element and the second actuator element comprise a pneumatic actuator, the first actuator element and the second actuator element each comprise a primary and a secondary actuating device configured to extend and/or withdraw a movable rod from an actuator body; wherein the primary and secondary actuating device are in a series or parallel arrangement; actuating the swashplate actuation mechanism with a command from a flight control computer to the first actuator element and the second actuator element in each of the plurality of substantially triangular dual actuator assemblies so as to move the swashplate assembly along at least one of a longitudinal axis, a lateral axis, and a mast axis; and identifying a failure associated with the primary actuating device of a first actuator element or a second actuator element; disengaging the primary actuating device associated with the failure; and engaging a secondary actuating device in the first actuator element or the second actuator element associated with the failure such that the secondary actuating device assumes full functional responsibility for moving the first actuator element or the second actuator element associated with the failure” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 17 is neither anticipated nor made obvious by the prior art of record.  Claim 18 depends from claim 17 and is therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        6 June 2022